DETAILED ACTION
Applicant’s response of 10/29/2021 has been entered and considered. Upon entering amendment and the examiner’s amendment below, claims 1-17 have been amended, claims 18-20 have been canceled, and claims 21-23 have been added. As a result of the amendment and the examiner’s amendment, the previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brett Scott on 11/16/2021.
1.	(Currently amended)	An inductor coil assembly comprising:
	a first inductor coil;
	a second inductor coil; and
	a third inductor coil,
wherein each respective inductor coil of the first, second, and third inductor coils comprises an electrically conductive filar with spaced apart first and second filar ends, wherein each respective inductor coil’s electrically conductive filar (i) crosses over itself at a first crossover intersection thereby forming a first figure eight configuration comprising a first inductor coil loop and a second inductor coil loop, wherein the first crossover intersection lies between the first inductor coil loop and the second inductor coil loop, and (ii) crosses over itself at a second crossover intersection thereby forming a 
wherein the first, second, and third inductor coils are arranged such that (i) the first inductor coil is co-planar with the second inductor coil, (ii) the third inductor coil is not co-planar with the first and second inductor coils, (iii) the third inductor coil at least partially overlaps both the first and second inductor coils, (iv) a first imaginary line bisecting the first inductor coil is rotated at a first non-zero angle relative to a second imaginary line bisecting the second inductor coil, (v) the second imaginary line bisecting the second inductor coil is rotated at a second non-zero angle relative to a third imaginary line bisecting the third inductor coil, and (vi) the first imaginary line bisecting the first inductor coil is rotated at a third non-zero angle relative to the third imaginary line bisecting the third inductor coil.

17. 	(Currently amended)	A system comprising:
	a first inductor coil assembly; and
	a second inductor coil assembly orthogonal to the first inductor coil assembly, wherein each respective inductor coil assembly of the first and second inductor coil assemblies comprises three inductor coils,
wherein, in each respective inductor coil assembly, each respective inductor coil of the three inductor coils comprises an electrically conductive filar with spaced apart first and second filar ends, 
wherein, in each respective inductor coil assembly, each respective inductor coil’s electrically conductive filar (i) crosses over itself at a first crossover intersection thereby forming a first figure eight configuration comprising a first inductor coil loop and a second inductor coil loop, wherein the first 
wherein each respective inductor coil assembly’s three inductor coils are arranged such that (i) a first one of the three inductor coils is co-planar with a second one of the three inductor coils, (ii) a third one of the three inductor coils is not co-planar with the first and second ones of the three inductor coils, (iii) the third one of the three inductor coils at least partially overlaps both the first and second ones of the three inductor coils, (iv) a first imaginary line bisecting the first one of the three inductor coils is rotated at a first non-zero angle relative to a second imaginary line bisecting the second one of the three inductor coils, (v) the second imaginary line bisecting the second one of the three inductor coils is rotated at a second non-zero angle relative to a third imaginary line bisecting the third one of the three inductor coils, and (vi) the first imaginary line bisecting the first one of the three inductor coils is rotated at a third non-zero angle relative to the third imaginary line bisecting the third one of the three inductor coils.
Allowable Subject Matter
Claims 1-17, 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Lichtblau (4,260,990), Jung (2012/0098486), and Keeling (2014/0070764).
 bisecting the first inductor coil is rotated at a first non-zero angle relative to a second imaginary line bisecting the second inductor coil, (v) the second imaginary line bisecting the second inductor coil is rotated at a second non-zero angle relative to a third imaginary line bisecting the third inductor coil, and (vi) the first imaginary line bisecting the first inductor coil is rotated at a third non-zero angle relative to the third imaginary line bisecting the third inductor coil. The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record.
Independent claim 17 recites similar limitations to those in claim 1 and is therefore indicated as allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RASEM MOURAD/               Examiner, Art Unit 2836                                                                                                                                                                                         
/HAL KAPLAN/               Primary Examiner, Art Unit 2836